Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered October 5, 2007, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to robbery in the second degree and waived his right to appeal. County Court thereafter sentenced him in accordance with the plea agreement as a second felony offender to 15 years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant asks that he be relieved of his assignment on the ground that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se letter and the record, we concur. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], *1041lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Kane, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.